DETAILED ACTION
This action is in response to communications filed on 01/28/2021 in which claims 1-3 and 20-21 are amended; claim 12 is cancelled; and claims 1-11 and 13-21 are still pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed US Provisional Application No. 62/154,550 filed on April 29, 2015 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is  being considered by the examiner.
Drawings
The drawings were received on 09/25/2015.  These drawings are acceptable.

Response to Arguments
Applicant’s remarks and amendments submitted 01/28/2021 have been fully considered.  

In response to applicant’s arguments and amendments, see pgs. 12-14 of submitted response, with respect to claim rejection under 35 U.S.C. §112(a) and 112(b) of claims, applicant’s arguments have been fully consider and were deemed persuasive. Therefore the rejection made in the previous office action has been withdrawn. The rejections have been updated in the current office action to address the amended claim limitations. See full rejection below.

In response to applicant’s arguments and amendments, see pgs. 14-20 with respect to claim rejection under 35 U.S.C. §101 of claims, applicant’s arguments have been fully consider and are not persuasive. Examiner notes the rejection under 35 USC § 101 has been updated to address amended claim elements as necessitated by the amendments to the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance. MPEP 2106 provides the rules for determining eligibility of claims in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance.
The applicant argues that amended claim set are eligible under 35 U.S.C. §101 because the claims do not recite an abstract idea in accordance to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as denoted under Step 2A, as the recited limitation do not recite in abstract idea in one of the groupings and that amended limitations claims include addition elements that direct the claims to a practical application under Step 2B. Regarding Step 2A, the applicant has argued that the office action states the claims are directed to “certain methods of organizing human activity”.  
In response, the examiner respectfully disagrees. The applicant’s claims were examined in Step 2A and determined, under broadest reasonable interpretation in light of applicant specification, covered activities classified under mental process and mathematical concepts, as highlighted in the rejection 
The additional elements under Step2A: Prong Two were recited at a board level and were to transform a judicial exception to a patentable invention because the claims recited elements that did not impose any meaningful limits on practicing the abstract idea and were determined to be classified as elements that cannot integrate a judicial exception into a practical application. Therefore, the claim is directed to an abstract idea, see full analysis below, applicant claims were not found eligible under Step 2B. Therefore, the rejection has been updated to address the amended claim limitations.

Applicant’s arguments and amendments see pgs. 21-23 of response, with respect to the rejection of claims under 35 U.S.C. § 103 have been fully consider and new art has been added to support a rejection under 35 U.S.C. §103. Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112- indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding the claim 1 limitation the claim recites the limitation “ based on analyzing the event attributes with respect to the routine-related aspects, generating an unusualness score of the event is based on combining the two or more factor scores to generate a total factor score, the unusualness score quantifies the level of deviation as the total factor score of the two or more factor scores of the event and the modeled-routine event” (emphasis added) renders the claim indefinite. Specifically, it appears the unusualness score is considered based on a total and as a level of deviation. Specifically, one of ordinary skill in the art would understand that in  statistics, the standard deviation is a measure of the amount of variation or dispersion of a set of values that is based on a sum of  the operations subtracting an observation factor from the population mean as demonstrated in the following formula:

    PNG
    media_image1.png
    351
    525
    media_image1.png
    Greyscale

The applicant has not made it clear as to how the usualness score quantifies a level of deviation as claimed. Is the unusualness score a summation of factors or is it a mathematical deviation (e.g. standard deviation) as noted by the well-known formula. One of ordinary skill in the art would not be 

Regarding independent claims 20 and 21, the claims recite similar limitation to the ones noted in claim 1 above and are therefore rejected under the same rationale.
	Regarding claims 2-11, 13-17 and 19 that depend on claim 1, the claim do not resolve the deficiency noted above and are therefore appropriately rejected.

Regarding claim 2, the claim recited the limitation “wherein the level of deviation, as quantified based on the total factor score, is an amount based on a quantified amount of overlap between the event and the modeled-routine event associated with the two or more factor scores” that renders the claim indefinite. It is unclear how the level of deviation is quantified based on the total factor score that is based on a quantified amount overlap. How is an overlap a quantified measure of deviation between to events? It is unclear how one of ordinary skill in the art would determine the intended scope of the claim invention. Therefore, the claim is rendered indefinite.
Regarding claim 3, that depends on claim 2, the claim does not resolve the issue noted above and is therefore appropriately rejected.

Regarding claim 4, the claim limitation “further comprising adjusting a degree of contribution to the total factor score of at least one factor score of the two or more factor scores based on a confidence score associated with the at least one factor score” renders the claim indefinite. The phrase “adjusting a degree of contribution to the total factor score” is unclear. Is the adjusted contribution to the total factor used to adjust one factor? It is unclear how the total contribution of the total is adjusted as a total factor score of at least one factor (e.g. is the total factor score simply a single factor score?) given the 

Regarding claim 11 limitation, the claim recites the limitation “wherein the one or more categories is associated with corresponding actions, wherein an offer is generated to perform an action for the user based on the two or more factors” that renders the claim indefinite. Specifically, it is unclear how a generated “offer” is generated to perform an action for a user. How is a generated offer made actionable without the user engagement? This recitation is unclear, and therefore renders the claim indefinite. The examiner interprets any generated content as with the scope of applicant’s claimed language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
	Claim 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception. 

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03: 
According to the first part of the Alice analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: an article of manufacture (claims 21)), a method/process (claim 20), a machine/system/product (claims 1-11,13-19), and a composition of matter. Based on the claims being determined to be within of the four categories (i.e., process, machine, manufacture, or composition of matter), (Step 1), it must be determine if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).

Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Regarding independent claim 1 the claim recites a judicial exception (i.e. an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) without significantly more (Step-2A: Prong 1). For example, applicant claim limitations under broadest reasonable interpretation covers activities classified under mental process. Abstract ideas classified under mental processes included concepts that "can be performed in the human mind, or by a human using a pen and paper" 
Claim 1 limitations:
receiving, routine-related aspects of a modeled-routine event, the routine- related aspects each correspond to a pattern of user behavior captured by at least on identified event attribute across a plurality of previous events, the routine-related aspects are generated from one or more routine models associated with a user, wherein the one or more routine models are trained based at least in part on interaction data…; (Mental process as making observations as a person receives notification from a co-worker through interaction that a meeting time needs to be updating for project that the co-worker and person are scheduled to attend Friday noon to be moved to Saturday at 8:00am, ending at 8:45, and with the person and the user as attendees as the notification to change an even attribute that is associated with a judgement used to process evolutions including processing event attributes correspond to routine-related aspects of the modeled-routine event, the routine-related aspects each correspond to a pattern of user behavior captured by at least one identified event attribute across a plurality of previous events, the routine-related aspects are generated from one or more user routine models associated with a user as  judgement model scheme used for making opinions on observation of the user as a trained routine model based on the observed interaction data)
receiving, event attributes of an event, the event is associated with the modeled-routine event, (Mental process for evaluating observation as received attributes of the event associated with the modeled-routine event)
wherein factor scores that are associated with the event and the modeled routine event represent criteria that is used to analyze an unusualness of the event relative to the modeled-routine event; (Mental process for making evaluations to analyze an unusualness of an event relative to an evaluation process that represents a criteria related to a modeled routine event, such as remembering that it is unusual to observe to change a meeting from Monday to Sunday morning at the office when the team members are not typically at work on  Sundays, thus formulating an opinion as negative factor scores associated with the Sunday meeting request)
analyzing the event attributes with respect to the routine-related aspects, wherein analyzing the event attributes with respect to the routine-related aspects comprises identifying two or more factor scores for the event and the modeled- routine event, wherein the two or more factor scores quantify a level of deviation between the event and the modeled-routine event based on a factor score quantifying a respective level of deviation between one event attribute and one routine-related aspect; (Mental processes– making evaluation, and judgement by analyzing the event attributes with respect to the routine related factor scores for the even and model by evaluating the level of deviations between events based on a factor score)
based on analyzing the event attributes with respect to the routine-related aspects, generating an unusualness score of the event is based on combining the two or more factor scores to generate a total factor score, the unusualness score quantifies the level of deviation as the total factor score of the two or more factor scores of the event and (Mental processes– making observations, evaluation, and judgement based on analyzing the event attributes with respect to routine related; Mental process for evaluating observation to make a judgment as a generating unusualness score based on combining two or more factor scores to generate a total factor score for the given event and evaluating the level of deviation as the total factor of the two scores and the modeled event)
and based on the unusualness score, generating service content for the user. (Mental process - making judgement and providing an opinion as generated content for the host as a written meeting notice based on evaluation of the determined score)
If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind including observations, evaluations, judgments, and opinions, then it falls within the “Mental Processes” grouping of abstract ideas. Examiner further notes, the use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674. Accordingly, the claim recites an abstract idea.
	
Alternatively claim 1 can be analyzed as follows:
wherein factor scores that are associated with the event and the modeled routine event represent criteria that is used to analyze an unusualness of the event relative to the modeled-routine event; (Mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. factor scores associated with modeled events to represent criteria as the claimed mathematical correlations))
analyzing the event attributes with respect to the routine-related aspects, wherein analyzing the event attributes with respect to the routine-related aspects comprises identifying two or more factor scores for the event and the modeled- routine event, wherein the two or more factor scores quantify a level of deviation between the event and the modeled-routine event based on a factor score quantifying a respective level of deviation between one event attribute and one routine-related aspect; based on analyzing the event attributes with respect to the routine-related aspects, generating an unusualness score of the event is based on combining the two or more factor scores to generate a total factor score, the unusualness score quantifies the level of deviation as the total factor score of the two or more factor scores of the event and the modeled-routine event;  (Mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. scores corresponding with modeled events as the claimed mathematical correlations and deviations))
If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, and mathematical calculation, then it falls within the “mathematical concept” grouping of abstract ideas as discussed above. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the 
The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the preamble generally links the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
These elements deemed insufficient to transform a judicial exception to a patentable invention:
one or more sensors configured to generate sensor data reflecting user activity detected by the one or more sensors; (Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment (i.e. data collected via a sensor), see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06(h).)
one or more processors; and (Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment, see MPEP 2106.05(h); ); and the applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept; and merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f).)
computer memory storing computer-useable instructions that, when used by the one or more computer processors, cause the one or more computer processors to perform operations comprising: (Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment, see MPEP 2106.05(h); and the applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept; and merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f).)
… interaction data comprised of sensor data; (Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment (i.e. data collected via a sensor), see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06(h).)
Alternatively claim 1 limitation below can also be examined as an additional element, when not taken as part of the abstract idea, and analyzed as follows:
one or more sensors configured to provide sensor data reflecting user activity detected by the one or more sensors; 
The specification discloses sensors as generic computing device, in [0032] …user data accumulated by data collection component 215 is received via one or more sensors associated with user devices (such as user device 102a and/or other devices associated with the user), servers (such as server 106), and/or other computing devices. This example does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that limitation (a) is well-understood, routine conventional activity is supported under Berkheimer Option 2.
receiving, routine-related aspects of a modeled-routine event,… / receiving, event attributes of an event…(Applicant’s specification, filed 09/25/2015), in [00143]: … Radio 824 transmits and receives radio or wireless communications. Computing device 800 may be a wireless terminal adapted to receive communications and media over various wireless networks.; thus the limitation recites elements directed to insignificant extra-solution activity to the judicial exception the courts have found not to be enough to qualify as "significantly more". See MPEP § 2106.05(I)(A) and MPEP § 2106.05(g)))
The courts have recognized the claimed elements directed to receiving data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial.
 Accordingly, a conclusion that limitation (a) is well-understood, routine conventional activity is supported under Berkheimer Option 2 – Court Decisions in MPEP § 2106.05(d)(II).
… the routine- related aspects each correspond to a pattern of user behavior captured by at least on identified event attribute across a plurality of previous events, the routine-related aspects are generated from one or more routine models associated with a user, …(Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment (e.g. routine-related aspects corresponding to capture user behavior), see MPEP 2106.05(h). Thus, limitations that amount to merely indicating a field of use  or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06(h).)
wherein the one or more routine models are trained based at least in part on interaction data…
The specification statement made by an applicant during prosecution, that demonstrates the well-understood, routine, conventional nature of the additional element(s), in [0043]: “… User routine model 235 comprises a machine-learned, probabilistic inference model configured to determine routine­related inferences by evaluating data associated with currently-sensed interaction data. As such, User routine model 235 may be trained by any machine learning technique known by those skilled in the art.” As disclosed by applicant’s specification the claim recitation is directed to mere training of a user model based on collection or receipt of sensed interaction data is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that limitation (a) is 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract into practical application, the additional elements, as analyzed above, are directed to mere instruction to apply the exception using a generic computer components, directed to elements that merely link the exception to a field of use, and directed to elements that are consider well-understood, routine and conventional. 
For the limitations directed to elements deemed well-known, routine and conventional, the evidence has been noted in the above analysis as provided under Bernheimer options 1 and 2. 
one or more sensors configured to provide sensor data reflecting user activity detected by the one or more sensors; 
The specification discloses sensors as generic computing device, in [0032] …user data accumulated by data collection component 215 is received via one or more sensors associated with user devices (such as user device 102a and/or other devices associated with the user), servers (such as server 106), and/or other computing devices. This example does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed 
receiving, routine-related aspects of a modeled-routine event,… / receiving, event attributes of an event…(Applicant’s specification, filed 09/25/2015), in [00143]: … Radio 824 transmits and receives radio or wireless communications. Computing device 800 may be a wireless terminal adapted to receive communications and media over various wireless networks.; thus the limitation recites elements directed to insignificant extra-solution activity to the judicial exception the courts have found not to be enough to qualify as "significantly more". See MPEP § 2106.05(I)(A) and MPEP § 2106.05(g)))
The courts have recognized the claimed elements directed to receiving data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial.
 Accordingly, a conclusion that limitation (a) is well-understood, routine conventional activity is supported under Berkheimer Option 2 – Court Decisions in MPEP § 2106.05(d)(II).
wherein the one or more routine models are trained based at least in part on interaction data…
The specification statement made by an applicant during prosecution, that demonstrates the well-understood, routine, conventional nature of the additional element(s), in [0043]: “… User routine model 235 comprises a machine-learned, probabilistic inference model configured to determine routine­related inferences by evaluating data associated with currently-sensed interaction data. As such, User routine model 235 may be trained by any machine learning technique known by those skilled in the art.” As disclosed by applicant’s specification the claim recitation is directed to mere training of a user model based on collection or receipt of sensed interaction data is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that limitation (a) is well-understood, routine conventional activity is supported under Berkheimer Option 1 – Statement(s) by Applicant.

Thus considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. This claim is not patent eligible.

	Regarding claim 20 and 21, the claim recites limitations similar to those analyzed in claim 1 and are therefore rejected under the same rationale noted in the claim 1 rejection discussed  above.  

Therefore, in examining elements as recited by the limitations individually and as an ordered combination, as a whole claims 1 and 20 do not recite what have the courts have identified as "significantly more”.

Furthermore, regarding claims Regarding dependent claims 2-11 and 13-19 which are dependent on claim 1 respectively, the claim are directed to a judicial exception (i.e. an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) without significantly more as highlighted below in the claim limitations by evaluating the claim limitations under the Step2A and 2B:
Claim 2:
 wherein the level of deviation, as quantified based on the total factor score, is an amount based on a quantified amount of overlap between the event and the modeled-routine event associated with a first factor score in the two or more factor scores, wherein the quantified amount of overlap is associated with a commute-based factor as the first factor score that is used to analyze an unusualness of the event relative to the modeled-routine event.
Recites mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. scores and values associated with modeled events to analyze mathematical relationships as the claimed mathematical correlations)
The recitation of the factors including the elements as recited factor labels (e.g. commute-based factor)  and associated the modeled event being associated with the recited factors are insufficient to transform a judicial exception to a patentable invention because the recitation merely indicates a field of use which to apply a judicial exception and does not amount to significantly more than the exception itself, see MPEP 2106.05(h).
Claim 3:
wherein the level of deviation, as quantified based on the total factor score, is an amount based on a quantified amount of overlap between the event and the modeled-routine event associated with the a first factor score in the two or more factor scores,Page 3 of 244831-1111-1632 vlApplication No. 14/866,292Attorney Docket No. 357274-US-NP/28841.230188Response Filed 1/28/2021Reply to Office Action of: 10/28/2020 wherein the quantified amount of overlap is associated with a sleep-based factor as the first factor score that is used to analyze an unusualness of the event relative to the modeled- routine event, wherein the amount of overlap is based on a variance between a first time and a second time, the first time and the second time selected from the following: a start time, an end time, and a duration.
Recites mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. scores for analyzing relationship among variables as the claimed mathematical correlations)
The recitation of the factors including the elements as recited factor labels (e.g. sleep-based factor)  and associated the modeled event being associated with the recited factors are insufficient to transform a judicial exception to a patentable invention because the recitation merely indicates a field of use which to apply a judicial exception and does not amount to significantly more than the exception itself, see MPEP 2106.05(h).
Claim 4:
further comprising adjusting a degree of contribution to the total factor score of at least one factor score of the two or more factor scores based on a confidence score associated with the at least one factor score. 
Recites a mental process of preforming evaluations including adjusting a degree of contribution as recited in by the claim limitation.
Recites mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. scores for adjusting relationship among variables as the claimed mathematical correlations)
Claim 5:
wherein the two or more factor scores are selected from each of the following: a commute-based factor, a sleep­based factor, a location-based factor, and an affinity-based factor, wherein the factor score is calculated based on a comparison between one of the following: a commute-related aspect, a sleep-related aspect, a location-related aspect, and affinity-related aspect to a corresponding event attribute.
Recites a mental process of preforming evaluations and judgments for selecting factors and calculating factor scores based on a comparison  of factors as recited in by the claim limitation.
Recites mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. scores for adjusting relationship among variables as the claimed mathematical correlations).
The recitation of the factors including the elements as recited factors and associated with ab event are insufficient to transform a judicial exception to a patentable invention because the recitation merely indicates a field of use which to apply a judicial exception and does not amount to significantly more than the exception itself, see MPEP 2106.05(h).
Claim 6: 
wherein the location-based factor is based on a frequency of visiting a modeled location corresponding to the modeled-routine event.
Recites a mental process of preforming evaluations and judgments for selecting factors based on an judgement on the frequency based on corresponding modeled elements as recited in claim limitation.
The recitation of the factors associated with a modeled location corresponding to a modeled event is deemed insufficient to transform a judicial exception to a patentable invention because the recitation merely indicates a field of use which to apply a judicial exception and does not amount to significantly more than the exception itself, see MPEP 2106.05(h).
Claim 7:
wherein the level of deviation as quantified based on the location-based factor is further based on a distance between a location of the event from a predicted location of the user during the event, wherein the location is based on a probability that the user is at or near the location of the event, the probability being calculated based on the one or more routine models that are trained based on spatial-temporal data points extracted from the sensor data.
Recites a mental process of making observation, evaluation, and judgement as determining the level of deviation based on the recited factors and calculations as recited in the claim limitations.
Recites mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. quantifying deviation and computing a probability to correlate information mathematically)
The recitation of spatial-temporal data points from sensor data is deemed insufficient to transform a judicial exception to a patentable invention because the recitation merely indicates a field of use which to apply a judicial exception and does not amount to significantly more than the exception itself, see MPEP 2106.05(h).
Claim 8: 
wherein the level of deviation as quantified based on the affinity-based factor is further based on an affinity between the user and one or more attendees of the event.
Recites a mental process of making observation, evaluation, and judgement by determining a level of deviation based on an determined affinity between the user and one or more observed attendees of the event.
Recites mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. quantifying deviation to correlate information mathematically)
Claim 9:
wherein generating the service content for the user further comprises based on the unusualness score, determining both what service content to present to the user and how the service content is presented to the user.
Mental process of evaluation and making judgement to generate service content and how the content can be presented by writing them down for the user to consider based on the unusualness score.
Automated notification on a user device is insufficient to transform a judicial exception to a patentable invention because the recitation merely indicates a field of use or technological environment in which to apply a judicial exception and does not amount to significantly more than the exception itself, see MPEP 2106.05(h).
Claim 10:
further comprising based on the unusualness score, assigning one or more categories to the unusualness score, wherein a category indicates a cause of a divergence of the event relative to the modeled­routine event.
Mental process of evaluation and making judgment by using the unusualness score to assign categories to the observation event.
Recites mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. assigning scores  to correlate information mathematically)
 Claim 11:
wherein the one or more categories is associated with corresponding actions, wherein an offer is generated to perform an action for the user based on the two or more factors.
Mental process for making evaluation and judgement by associating categories with action and generating an offer in writing that is to be performed by the user based on two or more factors
This imitation s is insufficient to transform a judicial exception to a patentable invention because the recitation merely indicates a field of use  (e.g. corresponding actions to actions that can be performed by the user) in which to apply a judicial exception and does not amount to significantly more than the exception itself, see MPEP 2106.05(h).

Claim 13:
generating the service content for the user further comprises presenting an indicator of a highest contributing factor of the two or more factors to the user.
Mental process of evaluation and  making judgement to write down the service content presenting an indication as a written evaluation score of a highest contributing of two or more factors.
Claim 14:
comprising generating an urgency score for the event, the urgency score is based on a time of the event in the event attributes of the event and a reference time that is a predetermined time when service content will be presented based on the first unusualness score or the second unusualness score, the time of the event being when the event is scheduled to occur; and 
Mental process of evaluation and  making judgement generate an urgency score that is based on time of the event and the event attributes and using a reference time that is an determined predetermined time before writing the service content to be presented based on the evaluation and judgement based on the first unusualness score, time of the event being a scheduled time
based on the urgency score meeting a threshold value, categorizing the event as an urgent event; and presenting the event to the user as urgent.
 Mental process of evaluation and  making judgement to write down the event is urgent based on the urgency score evaluated to be to meet a threshold value. And writing the event as urgent to the user.

Claim 15
further comprising generating an urgency score for the event, the urgency score is based on a distance between a reference location of the user and a location of the event;
Mental process evaluating and making judgement of generating an urgency score for the event based on the distance between the a reference location of the user and a location of the event
Recites mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. assigning scores and distance to correlate information mathematically)
based on the urgency score meeting a threshold value, categorizing the event as an urgent event; and presenting the event to the user as urgent.
Mental process evaluating and making judgement of generating an urgency score meets the threshold value, categorizing the event as an urgent event that can be written down and presented to the user as urgent. 
Claim 16:
wherein the event is generated in an calendar application and stored in association with the user based on the user being designated as an attendee of each of the event, the event representing a meeting between attendees including the user and comprising the event attributes including a time of the meeting and the attendees of the meeting.
Mental process to make observations, evaluation and judgment to store, as opinions and judgments to store in memory association with the user based on the user being an attendee of each of the event.
This imitation is insufficient to transform a judicial exception to a patentable invention because the recitation merely indicates a field of use  (e.g. calendar used to generate the event in a calendar application) in which to apply a judicial exception and does not amount to significantly more than the exception itself, see MPEP 2106.05(h).
Claim 17:
receiving a location, the location being one of the event attributes of the event; converting text of the received location to location coordinates based on spatial-temporal data points extracted from the sensor data having time stamps associated with a previous event attended by the user, wherein a location of the previous event is associated with the location of the event, wherein the unusualness score is generated based on the location coordinates.
Mental process to make observations and evaluation as location attribute of the event and converting the text into coordinates using pen and paper; performing evaluation and judgement by generating an unusualness score based on location observations.
Claim 18:
wherein the user behavior patterns include each of the following: a commute pattern generated from at least one commute pattern routine model trained based on detecting commute patterns of the user from the sensor data. 
 a sleep pattern generated from at least one sleep pattern model trained based on detecting sleep patterns of the user from the sensor data. 
a location visitation pattern generated from at least one location visitation pattern model trained based on detecting one or more location visitation patterns of the user from the sensor data. 
an affinity pattern generated from at least one affinity pattern model trained based on detecting affinity patterns of the user from the sensor data with respect to one or more contacts of the user..
Mental process of making observations and judgement about the recited user behavior patterns based on a  trained routine model evaluated for making judgement. 
The imitations is insufficient to transform a judicial exception to a patentable invention because the recitation merely indicates a field of use  (e.g. recited user behavior patterns detected from sensor data ) in which to apply a judicial exception and does not amount to significantly more than the exception itself, see MPEP 2106.05(h).

Claim 19:
routine-related aspect is represented as a statistical distribution comprising both a central tendency metric and a variance metric. 
Mental process for evaluation and making judgements using pen and paper to find a central tendency as an average and the deviation in the observation data points as a variance metric.
Recites mathematical process as a mathematical relationship is a relationship between variables or numbers by organizing information though mathematical correlations (e.g. statistical distribution comprising both a central tendency metric and a variance metric).
The dependent claims as analyzed above, do not recite limitations that integrated the judicial exception (e.g. metal process/mathematical concept) into a practical application. In addition, the claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step-2B). Therefore, the claims do not recite any limitations, when considered 
As shown above, the dependent claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 2-11, 13-17 and 19 do not recite what have the courts have identified as "significantly more”.
 Therefore, claims 1-11, and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception and does not recite, when claim elements are examined individually and as a whole, elements that the courts have identified as "significantly more”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9-11, 13-14, 16, and 19-21 are rejected  under 35 U.S.C. 103 as being unpatentable over Thibaux et al. (US Patent Application Publication No. 2008/0208526, hereinafter 'Rom') in view of Brodersen et al. (US Patent Application Publication No. 2016/0062950, hereinafter 'Brod').

Regarding independent claim 1 limitations, Rom teaches a computerized system comprising:
one or more sensors configured to generate sensor data reflecting user activity detected by the one or more sensors; (in 0033: The environment 102 can represent any target of monitoring activity. In one case, the environment 102 may correspond to any setting that includes one or more sensors… the environment 102 may correspond [sensors data reflecting user activity] to a room, machine, process, etc., having temperature sensors, motion sensors, pressure sensors, and so on. In another case, the environment 102 may correspond to a financial system or business process.;  And in [0043]: … Although not shown, the content provider data center 204 may organize its resources in conventional fashion as a col­lection of front-end resources (with which the users directly interact) and a collection of back-end resources….)
one or more processors (depicted in Fig. 3); and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform operations comprising: (in 0056: The processing functionality 302 can include vari­ous volatile and non-volatile memory, such as RAM 304 and ROM 306, as well as one or more central processing units (CPUs) 308. The processing functionality 302 can perform various operations identified above when the CPU 308 executes instructions that are maintained by memory (e.g., 304, 306, or elsewhere) [claimed computer storage media]. The processing functionality 302 also optionally includes various media devices 310, such as a hard disk module, an optical disk module, and so forth.)
receiving, routine-related aspects of a modeled-routine event, the routine- related aspects each correspond to a pattern of user … captured by at least on identified event attribute across a plurality of previous events, (in 0033: … The sensors can generate time-series data that reflects changes [claimed routine-related aspects of a modeled-routine event] in the physical characteristics of the environment…; And in 0033: …the environment 102 may correspond [sensors data reflecting user activity of an observed event] to a room, machine, process, etc., having temperature sensors, motion sensors, pressure sensors, and so on…;  And in 0052: … the analysis system 108 can simply notify network components of anomalies, allowing these components to independently take corrective action…; and the process for receiving claimed notification as the detected anomalies in the data of the event attributes under observation as depicted in Fig. 4, in 0062-0063: FIG. 4 is a procedure 400 which provides an over­view of the operation of the analysis system 108 of FIG. 1. In operation 402, the data receiving module 110 receives time-series data from the environment 102 [claimed event attributes of a plurality of event attributes of an event]…; And norm and anomalous patterns are captured, as claimed user behavior pattern, in 0006-0010: A strategy is described for identifying anomalies in time-series data. The time-series data may reflect any type of information collected from any type of environment… Then the strategy uses a modeling technique to fit a plurality of local models to the respective plurality of collected data seg­ments. The term "local model" refers to a model of the local behavior of the time-series for a limited segment of time... The strategy identifies large differences between the collected time-series data and the global model as potential anomalies…) 
the routine-related aspects are generated from one or more routine models associated with a user, (in 0043: The network environment 202 shows a representa­tive content provider data center 204. The content provider data center 204 may administer the services provided by the content provider in conjunction with various distribution nodes (not shown)… Although not shown, the content provider data center 204 may organize its resources in conventional fashion as a col­lection of front-end resources (with which the users directly interact) and a collection of back-end resources; And in 0006: A strategy is described for identifying anomalies in time-series data [claimed routine related-aspects generated from models associated with user time series data for identifying anomalies]. The time-series data may reflect any type of information collected from any type of environment [claimed routine related aspects]. In one illustrative case, the time-series data may reflect traffic in a wide area network environment. In another illustrative case, the time-series data may reflect a flow of financial transac­tions...; And models including local models trained based on claimed sensor data, in 0007-0008: The strategy operates by dividing the collected time­series data [claimed interaction data comprising claimed sensor data] into a plurality of collected data segments. Then the strategy uses a modeling technique to fit a plurality of local models to the respective plurality of collected data seg­ments [claimed routine related aspects] … The strategy identifies large differences between the collected time-series data and the global model as potential anomalies. Given a space of models ( such as a space of linear or n-polynomial models) the modeling technique can generate a local model to fit a data segment by choosing the model from the given space that minimizes a sum of error values [claimed routine models trained based on the claimed sensor data])
wherein the one or more routine models are trained based at least in part on interaction data comprised of sensor data; (local models trained based on claimed sensor data, in 0007-0008: The strategy operates by dividing the collected time­series data [claimed interaction data comprising claimed sensor data] into a plurality of collected data segments. Then the strategy uses a modeling technique to fit a plurality of local models to the respective plurality of collected data seg­ments … The strategy identifies large differences between the collected time-series data and the global model as potential anomalies. Given a space of models ( such as a space of linear or n-polynomial models) the modeling technique can generate a local model to fit a data segment by choosing the model from the given space that minimizes a sum of error values [claimed routine models trained based on the claimed sensor data]…; And claim training process, in 0009-0010: … the modeling tech­nique uses the Ll measure only for portions of the time-series data that are projected to be anomalous. The modeling tech­nique can use a squared-term (L2) measure of error values for portions of the time-series data that are projected to be nor­mal…In a maximization phase, the modeling technique generates parameters that define the local models. In doing so, the maximization phase performs a cost-minimizing operation using the Ll measure for anoma­lous portions and the L2 measure for normal portions (where such portions have been labeled in the preceding expectation phase)… The modeling technique repeats the above-described proce­dure for a predefined number of times or until it produces stable labeling results…)
receiving, event attributes of an event, the event is associated with the modeled-routine event, wherein factor scores that are associated with the event and the modeled- routine event represent criteria that is used to analyze an unusualness of the event relative to the modeled-routine event;  (in 0089: In operation 602, the AAM 112 identifies each por­tion the time-series data [claimed receive event attributes] as likely representing normal data or anomalous data. The AAM 112 can apply one or more rules in making this decision [claimed association representing criteria]. In one case, the AAM 112 can deter­mine how far a portion diverges from a general trend estab­lished by the time-series data [claimed received event attributes] (as represented by the error value); if the portion diverges (claimed factor scores as the divergent score associated with claimed routine event) from the trend by more than a predetermined threshold, it can be labeled as anomalous [claimed used to analyze the unusualness as claimed].)
analyzing the event attributes with respect to the routine-related aspects, wherein analyzing the event attributes with respect to the routine-related aspects comprises identifying two or more factor scores for the event and the modeled- routine event, wherein the two or more factor scores quantify a level of deviation between the event and the modeled-routine event based on a factor score quantifying a respective level of deviation between one event attribute and one routine-related aspect; based on analyzing the event attributes with respect to the routine-related aspects, generating an unusualness score of the event is based on combining the two or more factor scores to generate a total factor score, the unusualness score quantifies the level of deviation as the total factor score of the two or more factor scores of the event and the modeled-routine event; and (claimed analysis process, depicted in Figs. 13, 14, and 15, for qunitifying claimed level of deviation includes the sigma for estimating the standard deviation, as the claimed process for analyzing and quantifying level of deviation based on combining claimed factors, for the total factor score as the estimate approximation x; And in 0093-0094: In operation 702, the AAM 112 starts the iterative procedure by computing initial local model values under the assumption that all points in the time-series data are normal. (To facilitate discussion, the local models are loosely referred to below as "splines.") In this initial operation 702, the AAM 112 can apply the L2 measure  to all collected data segments. In operation 704, the AAM 112 performs the first expectation phase computations. In this operation 704, the AAM 112 labels each point of the time-series data as anoma­lous or normal based on its associated error value (e.g., the distance from the current estimated spline); And the claimed process for generated total factor scores by modeling distributions,  in 0097-0098: …in which the AAM 112 labels time-series points as anomalous or normal. According to one exemplary implementation, the AAM computes the variance [claimed unusualness score quantifies a level of deviation as the total factor score of the two or more factor scores] of each time segment with respect to the estimated spline using the assumption that the errors follow a normal distribution. The probability of being anomalous is then computed for each point using both a Gaussian distribution and a Laplacian distribution… The AAM 112 updates the parameters of the spline by minimizing a cost function computed by summing the error squared for all points labeled as normal and the absolute value of the error for all points labeled as anomalous.; And process time series data before and after a event segment, in 0086: As used herein, the term "portions" is intended to have broad connotation. For instance, in one case, the AAM 112 can apply the L1 or L2 measure when modeling all of the data points in an entire segment of the time-series data…)
based on the unusualness score, generating service content for the user ( depicted in Fig. 4 generating claimed content, as output results; in 0094: … In this operation 704, the AAM 112 labels each point of the time-series data as anoma­lous or normal based on its associated error value (e.g., the distance from the current estimated spline)…; And in 0103: Finally, FIG. 12 shows an exemplary type of output that can be produced by various implementations of the AAM 112. The output shows the original time-series data 1202, together with a global model 1204 that the AAM 112 has fit to the time-series data 1202. The AAM 112 has marked two potentially anomalous events (1206, 1208) in the time-series data 1202….; And using claimed scores associated with analysis process to generate service content, in 0052-0053: Upon detecting one or more anomalies within the network environment 202, the analysis system 108 can take various types of remedial action … Consider the case in which the content provider administers the analysis system 108 for its own use. The content provider may be particularly concerned with detect­ing anomalies in the services it renders, ... These anomalies may lead to the loss of revenue, as customers are prevented from accessing the content provider's services….). 
	While Rom teaches the event patterns captured in a sensor-based monitored environment, used to model patterns of any event based on captured time-series data, as disclosed above.
	Rom does not expressly disclose the events capturing use behaviors as recited by the claim limitations:
receiving, routine-related aspects of a modeled-routine event, the routine- related aspects each correspond to a pattern of user behavior captured by at least on identified event attribute across a plurality of previous event (Brod teaches receiving, routine-related aspects of a modeled-routine event change to event attributes as sampled data over a sample time frame to help identify when changes as associated with an anomalies, in [0003]: “…The system includes a network interface of a server receiving a request to analyze time-series data [the routine-related aspects are generated from one or more routine models associated with a user]. A structural time-series module of the server accesses a database of cal­endars and builds a structural time-series model from the time-series data and the database of global calendars. An anomaly detector of the server determines a range of expected values for each data point in the time-series data [the routine- related aspects each correspond to a pattern of user behavior captured by at least on identified event attribute across a plurality of previous events, the routine-related aspects are generated from one or more routine models associated with a user, the routine-related aspects are generated from one or more routine models associated with a user] An anomaly is detected at a first data point responsive to comparing a first data point of the time-series data with a respective range of expected values. A report generator transmits the anomaly to the client for display with the time-series data.”)
The Rom and Brod are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing and retrieval methods and systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to integrate the method observing and modeling users’ behavior factors as behavior patterns using statistical methods as disclosed by Brod with the method of information processing and retrieval based on sensor-based monitored events as disclosed by Rom.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order model time-series data using probabilistic model that allow prior knowledge about the time series to be incorporated (Brod, 0102-0103). During so will help allowing the model to judge anomalies after discounting recurring patterns. (Brod, 0102-0103).  


Regarding claim 4, the rejection of claim 1 is incorporated and Rom in combination with Brod further teaches  the computerized system of claim 1, further comprising adjusting a degree of contribution to the total factor score of at least one factor score of the two or more factor scores based on a confidence score associated with the at least one factor score. (claimed adjusting a degree based on the claimed confidence score as the degree value determined by the training the spline model make adjustment as claimed factor scores captured by Spline approximations, depicted in Fig. 13

    PNG
    media_image2.png
    819
    885
    media_image2.png
    Greyscale

And the claimed process for generated total factor scores by modeling distributions,  in 0097-0098: …in which the AAM 112 labels time-series points as anomalous or normal. According to one exemplary implementation, the AAM computes the variance of each time segment with respect to the estimated spline using the assumption that the errors follow a normal distribution. The probability of being anomalous is then computed for each point using both a Gaussian distribution and a Laplacian distribution… The AAM 112 updates the parameters of the spline by minimizing a cost function computed by summing the error squared for all points labeled as normal and the absolute value of the error for all points labeled as anomalous.)

Regarding claim 9, the rejection of claim 1 is incorporated and Rom in combination with Brod further teaches  the computerized system of claim 1, wherein generating the service content for the user further comprises, based on the unusualness score, determining both what service content to present to the user and how the service content is presented to the user. (notify user based on the unusualness score as depicted in Fig. 4, in 0038: For example, the result output module 114 can display a graph which plots the time-series data 106. The output module 114 can indicate, such as by graphically mark­ing, potential anomalies within the data 106 [claimed determination of both what and how to present service content]. In addition, or alternatively, the result output module 114 can provide a tabular output, indicating potential anomalies within a textual representation of the data 106 in any suitable manner, e.g., by highlighting information…; based on evaluation of unusualness scores, in 0089:… the AAM 112 identifies each por­tion the time-series data as likely representing normal data or anomalous data. The AAM 112 can apply one or more rules in making this decision. In one case, the AAM 112 can deter­mine how far a portion diverges from a general trend estab­lished by the time-series data (as represented by the error value); if the portion diverges from the trend by more than a predetermined threshold, it can be labeled as anomalous.; wherein the claimed score is determine anomalies, in as depicted in Figs. 13, 14, and 15, claimed level of deviation includes the sigma for estimating the standard deviation, as the claimed process for quantifying level of deviation based on combining claimed factors, for the total factor score as the estimate approximation x; And in 0093-0094: In operation 702, the AAM 112 starts the iterative procedure by computing initial local model values under the assumption that all points in the time-series data are normal. (To facilitate discussion, the local models are loosely referred to below as "splines.") In this initial operation 702, the AAM 112 can apply the L2 measure  to all collected data segments. In operation 704, the AAM 112 performs the first expectation phase computations. In this operation 704, the AAM 112 labels each point of the time-series data as anoma­lous or normal based on its associated error value (e.g., the distance from the current estimated spline)…)

Regarding claim 10, the rejection of claim 1 is incorporated and Rom in combination with Brod further teaches  the computerized system of claim 1, further comprising based on the unusualness (notify user based on the claimed score as depicted in Fig. 4, in 0038: For example, the result output module 114 can display a graph  which plots the time-series data 106. The output module 114 can indicate, such as by graphically mark­ing, potential anomalies within the data 106 [claimed a category indicates a cause of a divergence of the event relative to the modeled­routine event]; and selecting a manner of display for the service content from a plurality of predefined manners of display based at least in part on the impact score exceeding a threshold value]. In addition, or alternatively, the result output module 114 can provide a tabular output, indicating potential anomalies [claimed a category indicates a cause of a divergence of the event relative to the modeled­routine event] within a textual representation of the data 106 in any suitable manner, e.g., by highlighting information…; And  in 0089:… the AAM 112 identifies each por­tion the time-series data as likely representing normal data or anomalous data. The AAM 112 can apply one or more rules in making this decision. In one case, the AAM 112 can deter­mine how far a portion diverges from a general trend estab­lished by the time-series data (as represented by the error value); if the portion diverges from the trend by more than a predetermined threshold  it can be labeled as anomalous.; wherein the claimed score is determine anomalies [a category indicates a cause of a divergence of the event relative to the modeled­routine event]…)

Regarding claim 11, the rejection of claim 10 is incorporated and Rom in combination with Brod further teaches  the computerized system of claim 10, wherein the one or more categories is associated with corresponding actions, wherein an offer is generated to perform an action for the user based on the two or more factors. (producing claimed offer, in 0037-0039: An anomaly analysis module (AAM) 112 receives the time-series data 106 from the data receiving module 110 and detects anomalies within this data 106. Section B (below) describes exemplary techniques that the AAM 112 can employ to detect anomalies… An optional remediation module 116 can perform any type of action based on identified anomalies. For example, the remediation module 116 can take corrective action within the environment 102 based on the output of the AAM 112.)

Regarding claim 13, the rejection of claim 1 is incorporated and Rom in combination with Brod further teaches  the computerized system of claim 1, generating the service content for the user further comprises presenting an indicator of a highest contributing factor of the two or more factors to the user. (factors as the monitored values of one or more sensors and data logs of the event in the monitored environment, in 0034-0038: In any event, the environment 102 may provide the time-series data using one or more collection modules 104. The collection modules 104 monitor or measure the behavior (s) of the environment 102. The collection modules 104 can correspond to one or more physical sensors, one or more data collection logs, a manual data collection operation, and so on… Each instance of the time-series data identifies some measured variable relative to the passage of time. More specifically, the time-series data 106 may include one or more fields that describe or indicate the value of the variable being monitored [claimed presenting an indicator of a highest contributing factor of the two or more factors to the user]…. the result output module 114 can display a graph which plots the time-series data 106. The output module 114 can indicate, such as by graphically mark­ing, potential anomalies [claimed presenting an indicator of a highest contributing factor of the two or more factors to the user] within the data  )

Regarding claim 14, the rejection of claim 13 is incorporated. While Rom teaches the information retrieval system for modeling unusual patterns associated with any event using statistical-based models in sensor-based environments as disclosed above. Rom does not expressly teach claim 14 limitations. Brod expressly teaches the claimed limitations: 
comprising generating an urgency score for the event, the urgency score is based on a time of the event in the event attributes of the event and a reference time that is a predetermined time when service content will be presented based on the first unusualness score or the second unusualness score, the time of the event being when the event is scheduled to occur; (Brod teaches the use of the time series model to evaluate an the anomaly parameter by evaluating the urgency score as the number of deviations that is based on the mean of the mean and standard deviation generated for each data point by the time series routine model, in [0070]: “…For any given data point , a range of expected values may [wherein an unusualness score for a given event is generated based on combining two or more factor scores to generate a total factor score for the given event] be calculated from the percent-age value or the standard deviation multiplier. The time-series model will generate a mean and a standard deviation for each data point [unusualness score of the event before the change and a second unusualness score for the event after the change, wherein an unusualness score for a given event is generated based on combining two or more factor scores to generate a total factor score for the given event and a corresponding modeled-routine event of the given event]. The percentage value or the standard deviation multiplier may be used with the mean and the standard devia-tion to determine whether the data point lies outsides the range of expected values. In some implementations, a positive standard deviation multiplier value may indicate a deviation greater than the mean, and a negative standard deviation multiplier value may indicate a deviation lesser than the mean. In some implementations, a percentage value or a percentile value of 50% is equal to the mean. A percentage or percentile value less than 50% is lesser than the mean, and a percentage or percentile value greater than 50% is greater than the mean. A person having the skilled in the art will recognize that other ways of representing deviation from a mean value [an urgency score for the event, the urgency score is based on a time of the event in the event attributes of the event and a reference time that is a predetermined time when service content will be presented based on the first unusualness score or the second unusualness score, the time of the event being when the event is scheduled to occur] may be used.”)
and based on the urgency score meeting a threshold value, categorizing the event as an urgent event; (Brod teaches the use of the urgency score meeting the threshold of three standard deviations that are used in categorizing the event as the an urgent event deemed outside expected values, in [0075]-[0076] “As shown in FIG. 3, the method further includes determining, for each data point, a range of expected values from the model (step 320). In some implementations, the range of expected values may be determined by the mean and the standard deviation value generated by the model for each data point. In some implementations, the anomaly parameter may be used with the mean and the standard deviation to calculate the range of expected values for each data point. For instance, the anomaly parameter may specify three standard deviations on each side of the mean [the urgency score meeting a threshold value as the specified number of deviations]. The minimum value for the range of expected values may be the mean minus three times the standard deviation, and the maximum value may be the mean plus three times the standard deviation. [0076] As shown in FIG. 3, the method further includes detecting an anomaly at a data point lying outside the respec-tive range of expected values (step 325). The data point may be referred to as a first data point, and may be any one of the plurality of data points. The anomaly may correspond to the data point. In some implementations, a plurality of anomalies may be detected, each 
and presenting the event to the user as urgent. (Brod teaches the presenting the event to the user in the format of an event, in [0077]: “As shown in FIG. 3, the method further includes transmitting the anomaly to the client for display (step 330). In some implementations, the range of expected values cor-responding to the anomaly may also be transmitted to the client for display. In some implementations, a plurality of anomalies may be transmitted, and a plurality of range of expected values, each corresponding to a respective anomaly, may also be transmitted. In some implementations, anomaly may be transmitted as a report. For instance, the report may include a visual representation, such as a graph, of the time series data, the range of expected values at each data point, and an indication of data points at which an anomaly was detected. The report may also include that an anomaly is not visible on the graph (i.e. the data point lies within the range of expected values) and suggest that the anomaly will be visible on a graph of a slice of the time-series data [presenting the event to the user as urgent]. A report is further described in relation to FIG. 7B.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Rom and Brod for the same reasons disclosed above.
(Broad teaches the time series data collected in Fig. 1 generated as a part of a global calendar application, in [0028] “In some implementations, the global calendar of events stored in the events database 104 may comprise one or more matrices that stores seasonal covariates that are used by the analysis server 103. In this application, matrix may be referred to as a calendar or events calendar (wherein the event is generated in an calendar application and stored in association with the user based on the user being designated as an attendee of each of the event, the event representing a meeting between attendees including the user and comprising the event attributes including a time of the meeting and the attendees of the meeting.). In some imple-mentations, a matrix may be associated with a country, a region, or other geographic identifiers….” )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Rom and Brod for the same reasons disclosed above

Regarding claim 19, the rejection of claim 1 is incorporated and Rom in combination with Brod further teaches  the computerized system of claim 1, wherein a routine-related aspect is represented as a statistical distribution comprising both a central tendency metric and a variance metric. (claimed rountine-related aspects represented as statistical distributions for identifying anomalous portions, in 0084-0085: … An anomalous portion is associated with a Lapla­cian probability distribution, while a normal portion is asso­ciated with a Gaussian (Normal) probability distribution [claimed routine-related aspect is represented as a statistical distribution comprising both a central tendency metric and a variance metric]. In other words, abnormal points are assumed to fall around a local model with a Laplacian probability distribution and normal points are assumed to fall around the local model with a Gaussian probability distribution [claimed routine-related aspect is represented as a statistical distribution comprising both a central tendency metric and a variance metric]. Hence, the AAM 112 can classify whether each portion is anomalous  ( or not) based on the probability distribution under which the portion is more likely. In a maximization phase, the AAM 112 generates parameters that define the plurality of local models. In doing so, the maximization phase performs a cost-minimizing operation [claimed calculating process] using the Ll measure for anomalous portions and the L2 measure for normal portions (where such portions have been labeled in the preceding expectation phase…the AAM 112 uses an error value metric to determine what paradigm to apply in modeling different portions of the time-series data. TheAAM 112 determines what paradigms are most suitable for differ­ent error values based on accuracy-related considerations (to reduce the impact of Gibbs phenomenon) and complexity­related considerations (to reduce the impact of complex non­linear computations on processing speed).)

Regarding independent claims 20 and 21 limitations, Rom teaches a computer-implemented method and one or more computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing system having a processor and memory, cause the processor to: (in 0056: The processing functionality 302 can include vari­ous volatile and non-volatile memory, such as RAM 304 and ROM 306, as well as one or more central processing units (CPUs) 308. The processing functionality 302 can perform various operations identified above when the CPU 308 executes instructions that are maintained by memory (e.g., 304, 306, or elsewhere) [claimed computer storage media]. The processing functionality 302 also optionally includes various media devices 310, such as a hard disk module, an optical disk module, and so forth.)
where the claim limitations are similar to the limitations in claim 1 and are therefore rejected under the same rationale.


Claims 2-3, 5-6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thibaux et al. (US Patent Application Publication No. 2008/0208526, hereinafter 'Rom') in view of Brodersen et al. (US Patent Application Publication No. 2016/0062950, hereinafter 'Brod') , and in further view of Yuen (US Pat. Pub. 2014/0278220, hereinafter ‘Yuen’).

Regarding claim 2, the rejection of claim 1 is incorporated and Rom in combination with Brod further teaches the computerized system of claim 1, wherein the level of deviation, as quantified based on the total factor score, is an amount based on a quantified amount of overlap between the event and the modeled-routine event associated with a first factor score in the two or more factor scores, wherein the quantified amount of overlap is associated with a … factor as the first factor score that is used to analyze an unusualness of the event relative to the modeled-routine event. (as depicted in Figs. 13, 14, and 15, claimed level of deviation includes the sigma for estimating the standard deviation for the total factor score as the estimate approximation x, in 0002: In detecting spikes and dips, it is common to establish a model that defines the expected operation of the environment…The analysis tool can then flag suspected anomalies by comparing each data point of the time-series data with the model. Large deviations are indicative of anomalies; And 0077-0078: … The AAM 112 produces this deviation 1004 because it is attempting to fit one or more local models to a collection of time-series data that contains one or more outlying data points 1006. These data points 1006 are outly­ing in the sense that they markedly depart from the general trend of the time-series data…

    PNG
    media_image3.png
    668
    1189
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    750
    1296
    media_image4.png
    Greyscale

 )
While Rom teaches factors observed in an event environments for analysis and determination unusual patterns that deviates from normal model patterns using sensors to monitor event attributes in an event observation environment, as discussed in claim 1 limitations and above. Rom and Brod do not expressly teach the environment observations including commute-based observations as recited by the claim limitation: 
….commute-based factor… used to analyze an unusualness of … event relative to the modeled-routine event.
Yuen does expressly teach claim 2 limitation:
….commute-based factor… used to analyze an unusualness of … event relative to the modeled-routine event.  (biometric event detection environment for detecting deviations, in 0011: In some other or additional implementations of the wearable biometric tracking device, the control logic is fur­ther configured to determine a first arm motion profile asso­ciated with the first arm movement profile, and determine a degree of deviation between the first arm motion profile and a first reference motion profile associated with the first arm movement profile…. ; And including claimed commute factor, in 0300: In some embodiments, the secondary device that acts as a user interface to the biometric monitoring device may consist of a smartphone. An app on the smart phone may facilitate and/or enable the smartphone to act as a user inter­face to the biometric monitoring device…The smartphone app may also have another page which provides a summary of the user's activities. Activities may include, but are not limited to, walking, running, biking, cooking, sitting, working, swimming, working out, weight­lifting, commuting, …For example, a bar graph may show how the number of steps the user took for different portions of the day ( e.g. how many steps every 5 minutes or 1 hour)…)
The Rom, Brod, and Yuen are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing and retrieval methods and systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to integrate the method observing and modeling users’ behavior factors as behavior patterns captured using mobile sensors devices and applications as disclosed by Yuen with the method of information processing and retrieval based on sensor-based monitored events as collectively disclosed by Rom and Brod.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to capture user activity data in a sensor environment including portable biometric sensors 

Regarding claim 3, the rejection of claim 1 is incorporated and Rom further teaches the computerized system of claim 1, wherein the level of deviation, as quantified based on the total factor score, is an amount based on a quantified amount of overlap between the event and the modeled-routine event associated with the a first factor score in the two or more factor scores, wherein the quantified amount of overlap is associated with a … factor as the first factor score that is used to analyze an unusualness of the event relative to the modeled- routine event, wherein the amount of overlap is based on a variance between a first time and a second time, the first time and the second time selected from the following: a start time, an end time, and a duration. (in 0097-0098: … the AAM computes the variance [claimed variance] of each time segment with respect to the estimated spline using the assumption that the errors follow a normal distribution. The probability [claimed amount of overlap] of being anomalous is then computed for each point using both a Gaussian distribution and a Laplacian distribution [claimed level of deviation between the claimed modeled routine event based on claimed total factor]… The AAM 112 updates the parameters of the spline by minimizing a cost function computed by summing the error squared for all points labeled as normal and the absolute value of the error for all points labeled as anomalous.;  And computing variance over time segments including claimed first and second time for claimed duration as the time segment, in 0007: The strategy operates by dividing the collected time­series data into a plurality of collected data segments. Then the strategy uses a modeling technique to fit a plurality of local models to the respective plurality of collected data seg­ments. The term "local model" refers to a model of the local behavior of the time-series for a limited segment of time…)

…sleep-based factor… used to analyze an unusualness of … event relative to the modeled-routine event.
Yuen teaches claim 3 limitation:
…sleep-based factor… used to analyze an unusualness of … event relative to the modeled-routine event. (in 0030: In some other or additional implementations of the wearable biometric tracking device, the control logic may be further configured to monitor biometric data from the one or more biometric sensors and to determine when the biometric data indicates that a wearer of the biometric monitoring device has not moved more than a threshold movement…The control logic may be further configured to analyze the detected light data to determine if the detected light data is indicative of light levels normally associated with a sleeping environment in an air­plane [claimed sleep-based factor],…)
The Rom, Brod, and Yuen are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing and retrieval methods and systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to integrate the method observing and modeling users’ behavior factors as behavior patterns captured using mobile sensors devices and applications as disclosed by Yuen with the 
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to capture user activity data in a sensor environment including portable biometric sensors (Yuen, 0136-0137). During so will help capture signals that can be adapted to the required acquisition characteristics to help improving modeling of motion events (0137-139). 

Regarding claim 5, the rejection of claim 1 is incorporated and Rom further teaches the computerized system of claim 1, wherein the two or more factor scores are selected from each of the following: a commute-based factor, a sleep--based factor, a location-based factor, and an affinity-based factor, wherein the factor score is calculated based on a comparison between one of the following: a commute-related aspect, a sleep-related aspect, a location-related aspect, and affinity-related aspect to a corresponding event attribute.  (in 0097-0098: … the AAM computes the variance  of each time segment with respect to the estimated spline using the assumption that the errors follow a normal distribution. The probability of being anomalous is then computed for each point using both a Gaussian distribution and a Laplacian distribution [claimed total factor based the claimed on two or more factor scores ]… The AAM 112 updates the parameters of the spline by minimizing a cost function computed by summing the error squared for all points labeled as normal and the absolute value of the error for all points labeled as anomalous.; And in 00089: …the AAM 112 identifies each por­tion the time-series data as likely representing normal data or anomalous data. The AAM 112 can apply one or more rules in making this decision. In one case, the AAM 112 can deter­mine how far a portion diverges from a general trend estab­lished by the time-series data (as represented by the error value); if the portion diverges from the trend by more than a predetermined threshold, it can be labeled as anomalous [claimed comparison process based on affinity-related aspect to anomalous event attribute threshold, as claimed event attribute].)
Examiner notes that claims are given their broadest reasonable interpretation in light of applicant’s specification; where it is improper to limit the scope of the claim limitation to a preferred embodiment disclosed in the specification when it is not recited in the claim language, see MPEP 2111. Here the examiner has taken the term affinity to include any relationship identifying a similar or related characteristic. And given the score is based on a comparison between at least one comparison only one factor comparison is required.
	While Rom teaches the use of factors to model event based on captured observations including the factor values used for generating claimed scores as discussed above. 
	Rom and Brod do not expressly teach the claim limitations:
wherein …factor scores are selected from each of the following: a commute-based factor, a sleep-based factor, a location-based factor, and an affinity-based factor,…  (commute based and location-base factors, in 0046: In some other or additional implementations of the biometric tracking device, the control logic may be further configured to analyze the data representative of altitude over a period time … while the location data indicates that the wearable biometric tracking device has not traveled more than a first threshold distance away from the first location…; And sleep-based factor, in 0030: In some other or additional implementations of the wearable biometric tracking device, the control logic may be further configured to monitor biometric data from the one or more biometric sensors and to determine when the biometric data indicates that a wearer of the biometric monitoring device has not moved more than a threshold movement…The control logic may be further configured to analyze the detected light data to determine if the detected light data is indicative of light levels normally associated with a sleeping environment in an air­plane [claimed sleep-based factor], …; And claimed commute-based factor, … , a location-based factor, and an affinity-based factor, in 0395:  In one embodiment, the day's travel requirements (to work, from work, between meetings) [commute-based and location-based factors] may be scheduled for the user based on the information in their calendar ( or emails or text messages etc.), with the aim of meeting daily activity goal(s) or long term activity goal(s). The user's his­torical data may be used to help plan both meeting the goal(s) and also the transit time required. This feature may be com­bined with friends or colleagues [affinity-based factor]. The scheduling may be done such that a user may meet a friend along the way as they walk to work, or meet a colleague on the way to a meeting ( the user might need to set a rendezvous point, though). If there is real-time communication between biometric monitoring devices of the user and the user's friend [affinity-based factor], the user may be directed to walk a longer route if data from the friend's biometric monitoring device indicates that their friend is run­ning late.) 
The Rom, Brod, and Yuen are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing and retrieval methods and systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to integrate the method observing and modeling users’ behavior factors as behavior patterns captured using mobile sensors devices and applications as disclosed by Yuen with the method of information processing and retrieval based on sensor-based monitored events as collectively disclosed by Rom and Brod.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to capture user activity data in a sensor environment including portable biometric sensors (Yuen, 0136-0137). During so will help capture signals that can be adapted to the required acquisition characteristics to help improving modeling of motion events (0137-139). 


wherein the location-based factor is based on a frequency of visiting a modeled location corresponding to the modeled-routine event. (frequency corresponding to model motion routine event, in 0241-0242 … to determine or correlate the user's heart rate according to activ­ity levels-for example, as determined by the user's accel­eration, speed, location and/or distance traveled ( as measured by the GPS and/or determined from GPS-related data) [claimed a frequency of visiting a modeled location corresponding to the modeled-routine event]… Indeed, some embodiments of biometric monitoring devices may also correlate GPS-related data to a database of predetermined geographic locations that have activities asso­ciated with them for a set of predetermined conditions. For example, activity determination and corresponding physi­ological classification (for example, heart rate classification) may include correlating a user's GPS coordinates that corre­spond to location( s) of exercise equipment [claimed a frequency of visiting a modeled location corresponding to the modeled-routine event], health club and/or gym and physiological data. Under these circumstances, a user's heart rate during, for example a gym workout …)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Rom, Brod, and Yuen for the same reasons disclosed above.
Regarding claim 8, the rejection of claim 1 is incorporated; and Rom and Brod do not expressly teach claim 8 limitation. However Yuen further teaches claim 8 limitation: wherein the level of deviation as quantified based on the affinity-based factor is further based on an affinity between the user and one or more attendees of the event. (in 0395:  In one embodiment, the day's travel requirements (to work, from work, between meetings) may be scheduled for the user based on the information in their calendar ( or emails or text messages etc.), with the aim of meeting daily activity goal(s) or long term activity goal(s). The user's his­torical data may be used to help plan both meeting the goal(s) and also the transit time required. This feature may be com­bined with friends or colleagues [affinity-based factor between the user and one or more attendees of the event]. The scheduling may be done such that a user may meet a friend along the way as they walk to work, or meet a colleague on the way to a meeting ( the user might need to set a rendezvous point, though). If there is real-time communication between biometric monitoring devices of the user and the user's friend [affinity-based factor between the user and one or more attendees of the event], the user may be directed to walk a longer route if data from the friend's biometric monitoring device indicates that their friend is run­ning late.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Rom, Brod, and Yuen for the same reasons disclosed above.

Regarding claim 18, the rejection of claim 13 is incorporated. Rom teaches the claimed limitation:
wherein the user behavior patterns include each of the following: an affinity pattern generated from at least one affinity pattern model trained based on detecting affinity patterns of the user from the sensor data with respect to one or more contacts of the user. (in 00089: …the AAM 112 identifies each por­tion the time-series data as likely representing normal data or anomalous data. The AAM 112 can apply one or more rules in making this decision. In one case, the AAM 112 can deter­mine how far a portion diverges from a general trend estab­lished by the time-series data (as represented by the error value); if the portion diverges from the trend by more than a predetermined threshold, it can be labeled as anomalous [claimed comparison process based on affinity-related aspect to anomalous event attribute threshold, as claimed event attribute].)
Rom and Brod do not expressly teach claim limitations:
wherein the user behavior patterns include each of the following: a commute pattern generated from at least one commute pattern routine model trained based on detecting commute patterns of the user from the sensor data.  a sleep pattern generated from at least one sleep pattern model trained based on detecting sleep patterns of the user from the sensor data. a location visitation pattern generated from at least one location visitation pattern model trained based on detecting one or more location visitation patterns of the user from the sensor data. wherein the user behavior patterns include each of the following: an affinity pattern generated from at least one affinity pattern model trained based on detecting affinity patterns of the user from the sensor data with respect to one or more contacts of the user.
Yuen teaches claim 18 limitation: 
wherein the user behavior patterns include each of the following: a commute pattern generated from at least one commute pattern routine model trained based on detecting commute patterns of the user from the sensor data.  a sleep pattern generated from at least one sleep pattern model trained based on detecting sleep patterns of the user from the sensor data. a location visitation pattern generated from at least one location visitation pattern model trained based on detecting one or more location visitation patterns of the user from the sensor data. wherein the user behavior patterns include each of the following: an affinity pattern generated from at least one affinity pattern model trained based on detecting affinity patterns of the user from the sensor data with  (Claimed patterns from sensor data, in 0010: In some other or additional implementations of the wearable biometric tracking device, the plurality of arm movement profiles may include one or more arm movement profiles approximating arm motions representative of one or more activities,… ;Including claimed commute and location visitation patterns, in 0046: In some other or additional implementations of the biometric tracking device, the control logic may be further configured to analyze the data representative of altitude over a period time … while the location data indicates that the wearable biometric tracking device has not traveled more than a first threshold distance away from the first location [claimed commute and location visitation pattern] … at least receiving the location data from the location-determining device, ana­lyzing the location data to determine a first location of the wearable biometric tracking device, determining a first topo­graphic altitude from historical topographic data [claimed commute and location visitation pattern], …; And sleep pattern, in 0030: In some other or additional implementations of the wearable biometric tracking device, the control logic may be further configured to monitor biometric data from the one or more biometric sensors and to determine when the biometric data indicates that a wearer of the biometric monitoring device has not moved more than a threshold movement…The control logic may be further configured to analyze the detected light data to determine if the detected light data is indicative of light levels normally [claimed sleep pattern] associated with a sleeping environment in an air­plane, …; And claimed commute pattern … , a location visitation pattern, and an affinity pattern, in 0395:  In one embodiment, the day's travel requirements (to work, from work, between meetings) [commute-based and location-based factors] may be scheduled for the user based on the information in their calendar ( or emails or text messages etc.), with the aim of meeting daily activity goal(s) or long term activity goal(s). The user's his­torical data may be used to help plan both meeting the goal(s) and also the transit time required [claimed commute pattern … , a location visitation pattern, and an affinity pattern]. This feature may be com­bined with friends or colleagues. The scheduling may be done such that a user may meet a friend along the way as they walk to work, or meet a colleague on the way to a meeting ( the user might need to set a rendezvous point, though). If there is real-time communication between biometric monitoring devices of the user and the user's friend  the user may be directed to walk a longer route if data from the friend's biometric monitoring device indicates that their friend is run­ning late [claimed commute pattern … , a location visitation pattern, and an affinity pattern].) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Rom, Brod, and Yuen for the same reasons disclosed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thibaux et al. (US Patent Application Publication No. 2008/0208526, hereinafter 'Rom') in view of Brodersen et al. (US Patent Application Publication No. 2016/0062950, hereinafter 'Brod'), in further view of Yuen (US Pat. Pub. 2014/0278220, hereinafter ‘Yuen’), and in further view of Smith et al. (US Pat Pub. No. 2013/0297551, hereinafter ‘Smith’).

Regarding claim 7, the rejection of claim 5 is incorporated;  and Rom in combination with Brod and Yuen further teaches the computerized system of claim 5: wherein the level of deviation as quantified based on the … factor is further based … the event …, (as depicted in Figs. 13, 14, and 15, claimed level of deviation includes the sigma for estimating the standard deviation, as the claimed process for quantifying level of deviation based on combining claimed factors, for the total factor score as the estimate approximation x; And in 0093-0094: In operation 702, the AAM 112 starts the iterative procedure by computing initial local model values under the assumption that all points in the time-series data are normal. (To facilitate discussion, the local models are loosely referred to below as "splines.") In this initial operation 702, the AAM 112 can apply the L2 measure  to all collected data segments. In operation 704, the AAM 112 performs the first expectation phase computations. In this operation 704, the AAM 112 labels each point of the time-series data as anoma­lous or normal based on its associated error value  (e.g., the distance from the current estimated spline) )
While Yuen disclosed the sensor environment for monitoring user commute and location data for modeling user patterns as routine models for making predictions as recited in claim limitation:
the location-based factor is further based on a distance between a location of the event from a predicted location of the user during the event,… (in 0395:  In one embodiment, the day's travel requirements (to work, from work, between meetings] may be scheduled for the user based on the information in their calendar ( or emails or text messages etc.), with the aim of meeting daily activity goal(s) or long term activity goal(s). The user's his­torical data may be used to help plan both meeting the goal(s) and also the transit time required. This feature may be com­bined with friends or colleagues. The scheduling may be done such that a user may meet a friend along the way as they walk to work, or meet a colleague on the way to a meeting ( the user might need to set a rendezvous point, though). If there is real-time communication between biometric monitoring devices of the user and the user's friend, the user may be directed to walk a longer route if data from the friend's biometric monitoring device indicates that their friend is run­ning late [claimed location-based factor is further based on a distance between a location of the event from a predicted location of the user during the event].)
 Rom, Brod, and Yuen do not expressly teach claim 7 limitation:
wherein the location is based on a probability that the user is at or near the location of the event, the probability being calculated based on the one or more routine models that are trained based on spatial-temporal data points extracted from the sensor data.
Smith teaches claim 7 limitation:
the location-based factor is further based on a distance between a location of the event from a predicted location of the user during the event, wherein the location is based on a probability that the user is at or near the location of the event, the probability being calculated based on the one or more routine models that are trained based on spatial-temporal data points extracted from the sensor data. (Smith teaches the level of deviation based on the location factor, in abstract “…a pattern worker module maintaining user location patterns through the location log [the location-based factor is based on a frequency of visiting a modeled location corresponding to the modeled-routine event]…” and computing a probability as claimed in applicant limitation, in [0039] “…A plurality of location predictions can additionally be made. The location predictions may be for various times throughout the day, week, or month. Preferably, the location prediction is a com-bination of data from the maintained location patterns and the extracted event models. Locations of event models preferably represent high probability locations [wherein the location is based on a probability that the user is at or near the location of the event]. The likelihood of an event model location can be further increased by extracting or receiving confirmation that the user plans to attend the event.…” including the distance as part of the collected user data for modeling historical data, in [0053]: “…For example, for the user who preferably or historically arrives at the airport less than an hour before scheduled departure when on travelling alone on business trips, the message timing can account for this pref-erence and leave enough time for the user to reach the gate (e.g., two- to ten-minute gate wait time) before boarding given user distance to the airport [the location-based factor is further based on a distance between a location of the event from a predicted location of the user during the event], flight delays, traffic and weather conditions, predicted airport security wait time, pre-dicted airport baggage check wait time, and the indicated means of travel to the airport, such as by car, taxi, bus, or train…”)
The Rom, Brod, Yuen, and Smith references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing automated information retrieval techniques.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for observing sensor data from user mobile device to analyze user data and provide generated content to the user as disclosed by Smith with the method of information processing and retrieval based on sensor-based monitored events as collectively disclosed by Rom, Brod, and Yuen.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to help train predication platforms to target routine events around user’s varying schedule (Smith, 0016-0018).  Doing so would enable the use of intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information and interactions at the proper time,  (Smith, 0017).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Thibaux et al. (US Patent Application Publication No. 2008/0208526, hereinafter 'Rom')  in view of Brodersen et al. (US Patent Application Publication No. 2016/0062950, hereinafter 'Brod') in further view of Smith et al. (US Pat Pub. No. 2013/0297551, hereinafter ‘Smith’).

Regarding claim 15, the rejection of claim 13 is incorporated. Rom does not expressly teach claim 15 limitations. Brod further teaches the claimed limitation: further comprising generating an urgency score for the event, the urgency score is based on…. of the event; based on the urgency score meeting a threshold value, categorizing the event as an urgent event; and presenting the event to the user as urgent. (Brod teaches the sensed data from comprising data points from event data factors as depicted in Fig. 1 including location factor-related aspect and an affinity related aspect in [0029]-[0030]: “In some implementations, the global calendar of events stored in the events database 104 may comprise a list of events. In such implementations, a matrix may be generated from the list of events based on the granularity of the time-series data. For instance, the granularity of the time-series data may be equal to the granularity of the row ( or colunm) of the generated matrix. In other implementations, the granular-ity of the generated matrix may be between one percent to one hundred times the granularity of the time-series data. The list of events may be associated with a country, a region, or other geographic identifiers [the level of deviation as quantified based on the location-based factor]…” for computing a probability based on the time-series model trained from the time series data points extracted from the sensors as depicted in Fig. 1, in [0073]-[0075]: “As shown in FIG. 3, the method further includes accessing a database of global calendars (step 310). The data-base may be stored in an events database 104 as described in relation to FIG. 1. The database of global calendars may include one or more lists or matrices. In some implementa-tions, each of the one or more matrices may be associated with a geographical identifier [the level of deviation as quantified based on the location-based factor]… As shown in FIG. 3, the method further includes building a structural time-series model (step 315). In some implementations, the model includes building a dynamic lin-ear model, a state-space model, and/or a Bayesian time-series model [the probability being calculated based on the one or more routine models that are trained based on spatial-temporal data points extracted from the sensor data]. The structural time-series model may be built from the time-series data and the database of global calendars. The structural time-series model may be a Bayesian structural time-series (BSTS) model. In other implementations, a maxi-mum-likelihood solution, a Laplace approximation, or a variational approximation may be used… As shown in FIG. 3, the method further includes determining, for each data point, a range of expected values from the model (step 320). In some implementations, the range of expected values may be determined by the mean and the standard deviation value generated by the model for each data point. In some implementations, the anomaly parameter may be used with the mean and the standard deviation to calculate the range of expected values for each data point. For instance, the anomaly parameter may specify three standard deviations on each side of the mean…” )
Rom and Brod do not expressly teach claim 15 limitation:
urgency score is based on a distance between a reference location of the user and a location of the event …
Smith teaches claim 15 limitation:
urgency score is based on a distance between a reference location of the user and a location of the event …(Smith teaches determining deviation scores  based on the location factor, in abstract “…a pattern worker module maintaining user location patterns through the location log… and computing scores based on the distance data factor, in [0039] “…A plurality of location predictions can additionally be made. The location predictions may be for various times throughout the day, week, or month. Preferably, the location prediction is a com-bination of data from the maintained location patterns and the extracted event models. Locations of event models preferably represent high probability locations. The likelihood of an event model location [urgency score is based on a distance between a reference location of the user and a location of the event]  can be further increased by extracting or receiving confirmation that the user plans to attend the event.…” including the distance as part of the collected user data for modeling historical data, in [0053]: “…For example, for the user who preferably or historically arrives at the airport less than an hour before scheduled departure when on travelling alone on business trips, the message timing can account for this pref-erence and leave enough time for the user to reach the gate (e.g., two- to ten-minute gate wait time) before boarding given user distance to the airport [urgency score is based on a distance between a reference location of the user and a location of the event], flight delays, traffic and weather conditions, predicted airport security wait time, pre-dicted airport baggage check wait time, and the indicated means of travel to the airport, such as by car, taxi, bus, or train…” using statistical models, in [0028] “…A pattern model may be geared to a specific type of pattern such as time frame or location type. The pattern mod-els are preferably Markov chains, but alternatively a pattern model may be a neural network, a statistical model, machine learning approach, or any suitable pattern model. In one pre-ferred implementation, each Markov chain is preferably tar-geted at different time frames [a reference location of the user and a location of the event]…”)
The Rom, Brod, and Smith references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing automated information retrieval techniques.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for observing sensor data from user mobile device to 
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to help train predication platforms to target routine events around user’s varying schedule (Smith, 0016-0018).  Doing so would enable the use of intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information and interactions at the proper time,  (Smith, 0017).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thibaux et al. (US Patent Application Publication No. 2008/0208526, hereinafter 'Rom')  in view of Brodersen et al. (US Patent Application Publication No. 2016/0062950, hereinafter 'Brod') in further view of Smith et al. (US Pat Pub. No. 2013/0297551, hereinafter ‘Smith’) and in further view of Adjaoute (US Patent Application Publication No. 2018/0053114, hereinafter ‘Adjaoute’).

Regarding claim 17, the rejection of claim 13 is incorporated. Rom does not expressly teache claim 17 limitations. 
Brod teaches the claimed limitations: receiving a location, the location being one of the event attributes of the event; converting text of the received location to location coordinates based on spatial-temporal data points extracted from the sensor data having time stamps associated with a previous event attended by the user, wherein a location of the previous event is associated with the location of the event,. (Brod teaches in [0028]: “In some implementations, the global calendar of events stored in the events database 104 may comprise one or more matrices that stores seasonal covariates that are used by the analysis server 103. In this application, matrix may be referred to as a calendar or events calendar. In some imple­mentations, a matrix may be associated with a country, a region, or other geographic identifiers. For instance, a matrix may be associated with an identifier for the United States, and another matrix may be associated with an identifier for Ger­many….”)
Rom and Brod do not expressly teach claim 17 limitation:
wherein the unusualness score is generated based on the location coordinates
Smith teaches claim 17 limitation:
wherein the unusualness score is generated based on the location coordinates…(Smith teaches the level of deviation based on the location factor, in abstract “…a pattern worker module maintaining user location patterns through the location log [wherein the unusualness score is generated based on the location coordinates]…” and computing a probability  [wherein the unusualness score is generated based on the location coordinates] as claimed in applicant limitation, in [0039] “…A plurality of location predictions can additionally be made. The location predictions may be for various times throughout the day, week, or month. Preferably, the location prediction is a com­bination of data from the maintained location patterns and the extracted event models. Locations of event models preferably represent high probability locations The likelihood of an event model location can be further increased by extracting or receiving confirmation that the user plans to attend the event.…”)
The Rom, Brod, and Smith references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing automated information retrieval techniques.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for observing sensor data from user mobile device to analyze user data and extract information as disclosed by Smith with the method of information processing and information retrieval collectively disclosed by Brod and Rom.

Additionally Adjaoute teaches limitation:
converting … of the received location to location coordinates based on spatial-temporal data points extracted … (Adjaoute teaches converting received location associated with a user device (received location) information form user device to discern the latitude and longitude information (converting location coordinates) from the device IP-address (device information) , in [0191] and from geo-location from built it GPSapp in user smartphone devices; where the user location information is received based on tracking products viewed or purchased (previous event by the user) from user logs and profiling user data tracking the location and local time (timestamp) of day to match historical actions, in [0206]-[0207].)
The Yuen, Brod, Smith, and Adjaoute references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose of a developing information processing system of monitored user activity.
It would have been obvious to one of ordinary skill in the art before art before the effective filing date of the claimed invention to integrate the use of converting received location information to coordinates as disclosed by Adjaoute with the method for exacting patterns using user activity data as disclosed collectively by Yuen, Brod and Smith.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to provide real-time behavioral providing using machine learning system that can process data 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANN J LO/Supervisory Patent Examiner, Art Unit 2126